Citation Nr: 1713738	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  14-02 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than September 7, 2005, for the award of service connection for diabetes mellitus. 

2.  Entitlement to an effective date earlier than September 7, 2005, for the award of service connection for rhinitis.

3.  Entitlement to an effective date earlier than April 4, 2012, for the award of service connection for maxillary sinusitis.

4.  Entitlement to an initial compensable rating for service-connected maxillary sinusitis.

5.  Entitlement to an effective date earlier than July 27, 2007, for the award of service connection for peripheral neuropathy of the right lower extremity.

6.  Entitlement to an effective date earlier than July 27, 2007, for the award of service connection for peripheral neuropathy of the left lower extremity.
7.  Entitlement to an effective date earlier than August 20, 2012, for the award of service connection for peripheral neuropathy of the right upper extremity


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to March 1992.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In January 2013, the agency of original jurisdiction (AOJ) granted service connection for peripheral neuropathy of the bilateral lower extremities, effective August 20, 2012, and peripheral neuropathy of the right upper extremity, effective January 28, 2013.  In May 2013, the AOJ granted an effective date of July 27, 2007, for peripheral neuropathy of the bilateral lower extremities.  In December 2015, the AOJ granted an effective date of August 20, 2012, for peripheral neuropathy of the right upper extremity.  As will be discussed in greater detail below, the Veteran filed a valid notice of disagreement with respect to the effective dates assigned; however, a statement of the case has not been provided as to those issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of entitlement to an initial compensable rating for service-connected maxillary sinusitis, and entitlement to earlier effect dates for the award of service connection for peripheral neuropathy of the bilateral lower extremities and the right upper extremity are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for diabetes mellitus and residuals of a broken nose on March 28, 2002, which was denied in a January 2003 rating decision; he did not initiate an appeal from this decision.  

2.  The Veteran filed a petition to reopen his claims for service connection for diabetes mellitus and residuals of a broken nose on September 7, 2005, and in a May 2012 rating decision, service connection for diabetes mellitus, rhinitis, and maxillary sinusitis was granted.

3.  Evidence considered in the May 2012 rating decision included newly received service department records that were in existence at the time of the January 2003 decision and were, in part, the basis for the grant of service connection for diabetes mellitus, rhinitis, and maxillary sinusitis.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of March 28, 2002, but no earlier, for a grant of service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(c), 3.400 (2016).

2.  The criteria for an effective date of March 28, 2002, but no earlier, for a grant of service connection for rhinitis have been met.  38 U.S.C.A. §§ 5110, 5107; 38 C.F.R. §§ 3.102, 3.156(c), 3.400.

3.  The criteria for an effective date of March 28, 2002, but no earlier, for a grant of service connection for maxillary sinusitis have been met.  38 U.S.C.A. §§ 5110, 5107; 38 C.F.R. §§ 3.102, 3.156(c), 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  As the Board is granting the full benefit sought on appeal, no further action is required to comply with the VCAA and implementing regulations.

The Veteran seeks an earlier effective date for the grant of service connection for diabetes mellitus, rhinitis, and maxillary sinusitis, and he alleges that service connection should be effective from March 28, 2002, the date he filed his original claim for service connection for these disabilities.  In this regard, the Veteran, through his attorney, argues that such date is proper because at that time, he was suffering from these disabilities, and new service department records have been added to the record, preventing all prior decisions from becoming final.  See June 2012 Notice of Disagreement.  The Board agrees with his attorney and finds that an earlier effective date of March 28, 2002, is warranted for each disability.

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).

Typically, in a case that has been reopened, the effective date would be the date of receipt of the Veteran's claim to reopen.  See 38 C.F.R. § 7105.  However, pursuant to 38 C.F.R. § 3.156(c), if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than reopen the claim.

As an initial matter, the Board notes that 38 C.F.R. § 3.156 was amended during the pendency of the Veteran's appeal.  Although it appears that the older version of the regulation would be more favorable to the Veteran, the Board will discuss applicability of both versions.  

The prior version of 38 C.F.R. § 3.156(c) provided, in pertinent part, that where new and material evidence such as a supplemental report from a service department was received before or after a decision has become final, the former decision "will be reconsidered" by the adjudicating AOJ.  This included official service department records which presumably had been misplaced and now been located and forwarded to VA. 38 C.F.R. § 3.156(c).

The provisions of 38 C.F.R. § 3.156(c) were amended, effective October 6, 2006. See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 2006).  The regulation now more clearly provides that if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than reopen the claim, if the additional records include the Veteran's service records, or include records that could not have been obtained because the records were classified when VA decided the claim.  The additional records do not support reconsideration of the prior decision if VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records.

The preamble in the discussion of the proposed revision of 38 C.F.R. § 3.156(c) explained that the use of the words "new and material evidence" in the regulation was confusing.  See 70 Fed. Reg. 35,388 -35,390 (June 20, 2005).  The language inferred that VA was authorized to reopen a claim when service department records were received that were not available before.  The revision clarifies that VA reconsiders, rather than reopens, the prior decision.  The effective date assigned relates back to the date of the original claim, or the date entitlement arose, whichever is later.  The effective date is not limited to the date of the claim to reopen. 

In the present case, the Veteran filed a claim for service connection for diabetes mellitus and residuals of a broken nose on March 28, 2002.  In a January 2003 rating decision, the AOJ denied his claims.  With regard to his claim for diabetes mellitus, the AOJ determined that there was insufficient evidence to demonstrate service in the Republic of Vietnam; thus, he was not entitled to the presumption of exposure to herbicidal agents.  With regard to his claim for residuals of a broken nose, the AOJ noted that there was no evidence of any in-service injury to his nose.  Despite notification of the decision, he did not initiate an appeal from this determination.  

The Veteran filed his petition to reopen his claims for service connection on September 7, 2005.  In support of his claim he submitted a January 1974 Incident/Complaint Report that documented an incident in which the Veteran was struck on the chest and head.  Also submitted was a March 1980 Special Order, G-2, that indicated that he was awarded the Humanitarian Service Medal for Operation New Life for the period from April 1, 1975, to November 1, 1975.

With regard to the January 1974 Incident/Complaint Report and the March 1980 Special Order, G-2, the older version of 38 C.F.R. § 3.156(c) applies since these records were in existence at the time the Veteran file his claim for service connection in March 2002.  

In an April 2006 rating decision, the AOJ reopened the Veteran's claim for service connection for diabetes mellitus, but denied the claim on the merits.  The AOJ also declined to reopen of his claim for service connection for residuals of a nose fracture.  He initiated an appeal as to that decision.  In January 2009, the Board declined to reopen the claims.  He appealed the Board decision and, pursuant to a Joint Motion for Partial Remand, the Court vacated the Board's January 2009 decision.  In September 2010, the Board reopened the Veteran's claims and remanded them to the AOJ for further development, to include obtaining additional outstanding service personnel and treatment record.  

After obtaining additional service records, including personnel and treatment records, in May 2012, the AOJ determined that service in the Republic of Vietnam had been established, and presumptive service connection for diabetes mellitus was warranted, effective September 7, 2005.  Furthermore, the AOJ granted service connection for rhinitis and maxillary sinusitis based on an April 2012 VA examination report that determined that those disabilities were at least as likely as not related to the Veteran's military service, including the January 1974 injury.  The examiner also noted that rhinitis and maxillary sinusitis had been present since the Veteran's discharge and his surgery in April 1992.  The effective date for the award of service connection for rhinitis was September 7, 2005, the date his petition to reopen was received.  The effective date for the award of service connection for maxillary sinusitis was April 4, 2012, the date of the VA examination.

Based on the evidence of record, the Board finds that an effective date of March 28, 2002, for the award of service connection for diabetes mellitus, rhinitis, and maxillary sinusitis is warranted.  Typically, in a case that has been reopened, the effective date would be the date of receipt of the Veteran's claim to reopen.  See 38 U.S.C.A. § 7105.  However, in this case, the facts are such that the new and material evidence consists of additional service department records received after the prior decision became final.  38 C.F.R. § 3.156(c).  In such cases, the prior decisions as to that issue are "reconsidered" based on all the evidence, thus negating the finality of the prior decisions regarding the claim.  

In reconsidering the claim, the supplemental service records are relevant and probative to the basis of the prior final denials.  In essence, the grant of service connection could be construed, at least in part, to have been based upon the receipt of the additional service records in September 2005.  First, the March 1980 Special Order, G-2, led to the confirmation of the Veteran's service in the Republic of Vietnam, thus entitling him to the presumption of exposure to herbicidal agents.  Furthermore, the January 1974 Incident/Complaint Report as well as service treatment records from April 1992 discussing surgery on his nose allowed the April 2012 VA examiner to provide a positive nexus opinion concerning the Veteran's rhinitis and maxillary sinusitis.  This is especially important considering that his claims were denied in January 2003 due to the absence of an in-service nose injury and that absence of evidence demonstrating service in the Republic of Vietnam.

As discussed, the application of the revised provisions of 38 C.F.R. § 3.156(c)(3) state that, where an award is made based all or in part on the additional service personnel records, as in this case, the grant of service connection based on those records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later.  

In this case, the Veteran first submitted a claim for service connection for diabetes mellitus and residuals of a broken nose on March 28, 2002.  Hence, the March 28, 2002, is the earliest date on which the grant of service connection in this case may become effective.  In sum, the effective date of the award of service connection for diabetes mellitus, rhinitis, and maxillary sinusitis must be made effective back to the date of receipt of the initial claim, March 28, 2002.  See 38 C.F.R. § 3.400(b)(2); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) ("[T]he effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA."). 

The Board has also reviewed the evidence to determine whether there was any unadjudicated claim for service connection for diabetes mellitus, rhinitis, and maxillary sinusitis, formal or informal, which was of record prior to March 28, 2002.  However, the Veteran has not claimed, nor does the evidence show, that VA received any correspondence or communication that can be considered a claim for service connection for these disabilities prior to March 28, 2002.  

In conclusion, when resolving all reasonable doubt in favor of the Veteran, the evidence supports the assignment of an effective date of March 28, 2002, but no earlier, for the grant of service connection for diabetes mellitus, rhinitis, and maxillary sinusitis.


ORDER

An effective date of March 28, 2002, but no earlier, for a grant of service connection for diabetes mellitus is granted, subject to law and regulations governing the effective date of an award of monetary compensation.

An effective date of March 28, 2002, but no earlier, for a grant of service connection for rhinitis is granted, subject to law and regulations governing the effective date of an award of monetary compensation.

An effective date of March 28, 2002, but no earlier, for a grant of service connection for maxillary sinusitis is granted, subject to law and regulations governing the effective date of an award of monetary compensation.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

With regard to the Veteran's claim for an increased rating for maxillary sinusitis, his most recent VA examination addressing the current nature and severity of the disability was in December 2015.  Although the examiner addressed the symptoms attributable to sinusitis, he failed to indicate whether those symptoms resulted in non-incapacitating episodes and, if so, the total number of episodes over the previous twelve months.  To ensure an adequate record that addresses the relevant rating criteria, the Board finds that an addendum opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (explaining that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Furthermore, given that the Board granted an effective date of March 28, 2002, for the award of service connection, the examiner should provide a retrospective opinion as the nature and severity of the Veteran's maxillary sinusitis since that date.

Additionally, he should be given the opportunity to identify any VA or non-VA treatment records that are relevant to his claims, and to provide the necessary information in order for the VA to assist him in obtaining these potentially relevant records.  See 38 C.F.R. § 3.159(c) (2016).

Finally, as noted in the Introduction, in January 2013, the AOJ granted service connection for peripheral neuropathy of the bilateral lower extremities, effective August 20, 2012, and peripheral neuropathy of the right upper extremity, effective January 28, 2013.  The notification letter was dated February 5, 2013.  In April 2013, the Veteran filed a VA Form 21-526EZ, Fully Developed Claim, requesting an earlier effective date for the award of service connection for peripheral neuropathy of the bilateral lower extremities.  In May 2013, the AOJ granted an effective date of July 27, 2007, for peripheral neuropathy of the bilateral lower extremities.  On February 7, 2014, his attorney filed a notice of disagreement with respect to the effective dates assigned to his peripheral neuropathy of the bilateral lower extremities and right upper extremity.  An April 2014 letter acknowledged receipt of the notice of disagreement and indicated that the Veteran's appeal was being processed.  In a June 2015 letter, the AOJ indicated that the February 2014 notice of disagreement could not be accepted due to representation issues, and he was given an additional 60 days to file a new notice of disagreement.  In July 2015, a notice of disagreement signed by the Veteran was received.  In December 2015, the AOJ granted an effective date of August 20, 2012, for peripheral neuropathy of the right upper extremity.  The AOJ also acknowledge receipt of the July 2015 notice of disagreement.  To date, however, a statement of the case has not been issued yet.

When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26 (2016).  Thus, a remand for the issuance of a statement of the case on these issues is necessary.  Manlincon, supra.  However, these issues will be returned to the Board after the issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a statement of the case concerning his claims for earlier effective dates for the award of service connection for peripheral neuropathy of the bilateral lower extremities and right upper extremity.  Advise the Veteran that he still needs to file a timely substantive appeal, such as a VA Form 9 or equivalent statement, in response to the SOC to "perfect" an appeal to the Board concerning this additional claim.  He also must be advised of the time period he has to perfect this appeal.  If, and only if, he submits a timely substantive appeal in response to the SOC, thereby perfecting his appeal of this additional claim, should it be returned to the Board for further appellate consideration.

2.  The Veteran should be given an opportunity to identify any VA or non-VA healthcare providers who have treated him for his service-connected maxillary sinusitis.  After securing any necessary authorizations from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain any identified records.  

If any records, either VA or non-VA records, cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining all outstanding records, return the claims file to the examiner who conducted the December 2015 VA examination of his service-connected maxillary sinusitis. The electronic record, to include a copy of this Remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  The need for any further examination is left to the discretion of the examiner.

The examiner should render all findings necessary for the evaluation of maxillary sinusitis and rhinitis, to include the nature and frequency of incapacitating and non-incapacitating episodes, medications, and symptoms such as headaches, pain, and purulent discharge or crusting, and the presence of polyps, degrees of obstruction of both sides of his nasal passage.

Moreover, the examiner should render a retrospective opinion regarding the severity of the Veteran's maxillary sinusitis and rhinitis since March 28, 2002, the date his claim was received.  Specifically, the examiner should indicate whether there has been any change(s) in severity and, if so, the examiner should identify the approximate date of the change(s) and provide an assessment of the severity.

In providing the opinion, the examiner should address the lay statements of record, including the July 2012 statements from the Veteran and his wife concerning the nature and severity of his maxillary sinusitis.

A complete medical rationale for all opinions expressed must be provided.

4.  Thereafter, and after any further development deemed necessary, the issue on appeal should be reajudicated.  If the benefit sought on appeal is not granted, the Veteran should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


